Orders denying the motion of the third-party appellant to vacate the warrant of attachment and to cancel the notice of levy filed against real property, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, without costs. The proof clearly establishes that the third-party appellant is now and has been since about November 21,1947, the owner of the real property in question, and that defendant has no interest therein, either vested or not vested, which is capable of being aliened. Nolan, P. J., Adel, Sneed and MacCrate, JJ., concur; Carswell, J., concurs in the result.